DETAILED ACTION
Summary
This Office Correspondence is based on the Amendment and Response filed with the Office on 1 February 2021, regarding the Regeneron Pharmaceuticals, Inc. application.

Claims 1-4 and 10-22 are currently pending and have been fully considered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Vorndran, Representative for Applicant, on 18 February 2021.

The application has been amended as follows: 

In claim 1, line 1 – the term, “riginalaqueous” is replaced with the term “aqueous”.



In claim 3, line 1 - between the terms, “aqueous” and “buffer” is inserted “electrophoresis sample”.

In claim 10, line 3 – the term, “a buffer” is replaced with, “an aqueous electrophoresis sample buffer”.

In claim 10, line 12 – between the terms, “diluted” and “protein” is inserted “denatured labeled”.

In claim 12, line 1 – the term, “labeled” is replaced with the term, “denatured buffered”.

In claim 14, line 3 - the term, “a buffer” is replaced with, “an aqueous electrophoresis sample buffer”.

In claim 16, line 1 – between the terms, “the” and “sample”, is inserted the term, “denatured protein drug”.

In claim 19, line 1 – the term, “the buffer” is replaced with, “an aqueous electrophoresis sample buffer”.

In claim 22, line 1 – between the terms, “aqueous” and “buffer” is inserted the term, “electrophoresis sample”.


The following is an examiner’s statement of reasons for allowance: After further search and consideration of the present claims, it is determined the closest prior art reference is a US Patent Application Publication to Davey, et al. (US 2015/0343040 A1; hereinafter, “Davey”).  Davey discloses exposing a biological sample to a solution for manufacture of a vaccine ([0011]), wherein the solution includes an ionic detergent, which may be lithium dodecyl sulfate at a concentration in the range of 0.1 to 10 %w/v ([0013]) and a reducing agent, which may be iodoacetamide at a concentration in the range from 1 to 500 mM ([0014]).  Additionally, Davey teaches the biological sample may be solubilized in a buffered solution, such as phosphate buffered saline ([0126]; which inherently includes sodium phosphate).  However, it seems from the description of the method in Davey that the detergent/reducing agent solution is used at a separate step from the buffered solution.  This differs from the requirement that all such components be in the same solution, as required by each of instant claims 1, 4, 10, 14, and 19.  Further, Davey does not teach or suggest use a HEPES buffer, as required in each of claims 20 and 21.  Therefore, independent claims 1, 4, 10, 14, 19, 20 and 21, and their dependent claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
19 February 2021